DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after March 29th, 2021 has been entered. Claims
1-16 remain pending. Claim 1 has been amended.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed March 29th, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Schoenenberger and Check teach away from the instant claim 1 as pertaining to wound treatment devices that do not contact the site of a wound, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Specifically regarding the Schoenenberger reference, applicant is relying on an embodiment that is not used in the rejection. Examiner relies on the embodiment of the bandage in figure 7 which depicts a wound dressing with electrodes 33 and 34 and a middle deformable zone 35. In this embodiment the dressing is contiguous and when placed on a wound site would cover the wound. 
Furthermore, regarding the Check reference, Examiner is relying on the front portion 312 and rear portion 312 can be configured to form an interlocking mechanism with another bandage having corresponding mating front and rear portions 312 and 314 to specifically read on the limitation of the claim that pertains to a sequential, interlocking application of at least two dressings with interlocking complementary ends. The addition of this feature makes the dressing system modular with the ability to contour to different wound sites and shapes.
As stated in the previous office action, in efforts to advance compact prosecution, Examiner has provided the Schoenenberger reference to show two electrically active zones of a dressing extending to and directly abutting the perimeter of the dressing for the purposes of wound healing. However, Skiba still teaches two or more electrodes extending to the perimeter of the dressing, which is shown in Skiba by the electrodes 6 and 10 since the electrodes are extending towards the perimeter in all directions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba (WO 2014/178945 A1) in view of Schoenenberger et al. (US Patent 9,174,042) herein after Schoenenberger, Check (US Publication 2014/0194802 A1), and Jaeb et al. (US Publication 2009/0227969 A1) herein after Jaeb.
Regarding claim 1, Skiba teaches a method of dressing a wound (Para [008] “methods for dressing a wound”), each dressing comprising an absorbent layer (Para [094] “The back 20 of the printed dressing material is fixed to an absorbent wound dressing layer 22 such as cotton”) and a substrate layer comprising two or more biocompatible electrodes (Para [076] “the dissimilar electrodes first electrode 6 and second electrode 10 are applied onto a desired primary surface 2 of an article 4” and Fig. 1) configured to generate at least one of; a uniform low level electric field (LLEF); or a uniform low level electric current (LLEC) (Para [024]), wherein said dressings contact the wound (Para [076] “In one embodiment primary surface is a surface of a LLMC or LLEF system that comes into direct contact with an area to be treated such as skin surface or a wound.”), but does not explicitly teach said method comprising a sequential, interlocking application of at least two dressings, and comprise interlocking complimentary ends, wherein in at least one of the dressings, said two or more biocompatible electrodes extend to the perimeter of said dressing, and wherein when, upon exposure to a liquid, said absorbent layer expands away from a treatment area.
However, Check discloses dressing a wound with at least two dressings (Para [0048] “The front portion 312 and the rear portion 314 can be configured in a variety of ways to enable a reversible or non-reversible coupling between two or more bandages”), said method comprising a sequential, interlocking application of at least two dressings, wherein said dressings comprise interlocking complimentary ends (Para [0048] “In one embodiment, the front portion 312 and rear portion 312 can be configured to form an interlocking mechanism 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Skiba to further include at least two dressings, said method comprising a sequential, interlocking application of at least two dressings, wherein said dressings comprise interlocking complimentary ends as disclosed by Check as a way to cover a larger wound/treatment area and to provide a more customized fit. 
Furthermore, Schoenenberger discloses, in a similar wound healing electrode device, two electrically active zones extending to the perimeter of said dressing (fig. 7 electrically active zones 33 and 24/column 3 line 66 – column 4 line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of dressing a wound as taught by Skiba to have the biocompatible electrodes as taught by Skiba to extend to the perimeter of said dressing as shown by the two electrically active zones extending to the perimeter of said dressing in Schoenenberger as a way to maximize the wound treatment area by including the perimeter of the bandage and the wound. 
Moreover, in a similar wound treatment system, Jaeb discloses when, upon exposure to a liquid, said absorbent layer expands away from a treatment area (Fig. 12 and Para [0106] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of dressing a wound of Skiba in view of Schoenenberger and Check to further include that when, upon exposure to liquid, said absorbent layer expands away from the treatment area as disclosed by Jaeb because doing so would advantageously allow for additional room in the dressing for the storage of liquid from the tissue site (Jaeb Para [0106]). 
Regarding claim 2, Skiba further teaches wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material (Para [008] “a multi-array matrix of biocompatible microcells, wherein such matrix comprises a first array comprising a pattern of microcells formed from a first conductive solution, such solution including at least one metal species and a second array comprising a pattern of microcells formed from a second conductive solution, Fig 1, Fig. 2, and claim 2”).
Regarding claim 3, Skiba further teaches wherein the first conductive material and the second conductive material comprise the same material (claim 3).
Regarding claim 4, Skiba further teaches wherein the first and the second array each comprise a discrete circuit (Para [0162] “The medical histories of patients who received 
Regarding claim 5, Skiba further teaches further comprising a power source (Para [073] “The power source can be any energy source capable of generating a current in the LLMC system and can include, for example, AC power, DC power, radio frequencies (RF) such as pulsed RF, induction, ultrasound, and the like” and claim 5).
Regarding claim 6, Skiba further teaches wherein the first array and the second array spontaneously generate the LLEF (Para [045] “The redox reactions can occur spontaneously when a conductive material is brought in proximity to first and second dissimilar reservoirs such that the conductive material provides a medium for electrical communication and/or ionic communication between the first and second dissimilar reservoirs. In other words, in an embodiment electrical currents can be produced between first and second dissimilar reservoirs without the use of an external battery or other power source (e.g., a direct current (DC) such as a battery or an alternating current (AC) power source such as a typical electric outlet) and claim 6”).
Regarding claim 7, Skiba further teaches wherein the first array and the second array spontaneously generate the LLEC when contacted with an electrolytic solution or with a conductive fluid (Para [005] “the solution including a metal species capable of defining at least one voltaic cell for spontaneously generating at least one electrical current with the metal 
Regarding claim 8, Skiba further teaches wherein the LLEF is between 0.05 and 5 Volts (Para [077] and claim 8).
Regarding claim 9, Skiba further teaches wherein the LLEF is between 0.1 and 5 Volts (Para [077] and claim 9).
Regarding claim 10, Skiba further teaches wherein the LLEF is between 1.0 and 5 Volts (Para [077] and claim 10).
Regarding claim 11, Skiba further teaches wherein the substrate comprises a pliable material (Para [012] “a pliable dressing material wherein the wound management system is expandable along at least one axis, and/or the wound management system comprises at least one discontinuous region wherein a long axis of the discontinuous region is perpendicular to the axis upon which the wound management system is expandable” and claim 11).
Regarding claim 12, Skiba further teaches wherein the uniform LLEC is between 1 and 200 micro-amperes (Para [080] and claim 12).
Regarding claim 13, Skiba further teaches wherein the uniform LLEC is between 1 and 100 micro-amperes (Para [080] and claim 13).
Regarding claim 14, Skiba further teaches wherein the uniform LLEC is between 100 and 200 micro- amperes (Para [080] and claim 14).
Regarding claim 15, Skiba further teaches wherein the uniform LLEC is between 150 and 200 micro- amperes
Regarding claim 16, Skiba further teaches wherein the device further comprises a port (Para [027] “the material can include a port to access the interior of the material, for example to add fluid, gel, or some other material to the dressing. Certain embodiments can comprise a "blister" top that can enclose a material. In embodiments the blister top can contain a material that is released into the dressing when the blister is pressed, for example a liquid”).
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Skiba in view of Check and Jaeb.
Regarding claim 1, Skiba teaches a method of dressing a wound (Para [008] “methods for dressing a wound”), each dressing comprising an absorbent layer (Para [094] “The back 20 of the printed dressing material is fixed to an absorbent wound dressing layer 22 such as cotton”) and a substrate layer comprising two or more biocompatible electrodes (Para [076] “the dissimilar electrodes first electrode 6 and second electrode 10 are applied onto a desired primary surface 2 of an article 4” and Fig. 1) configured to generate at least one of; a uniform low level electric field (LLEF); or a uniform low level electric current (LLEC) (Para [024]); and wherein in at least one of the dressings, said two or more biocompatible electrodes extend to the perimeter of said dressing (fig. 2 depicts biocompatible electrodes and in fig. 3 those electrodes are shown as extending to the perimeter of the dressing. Examiner considers the perimeter of the dressing to be the thin strip of the dressing where the edge of the electrodes meet the dressing. See annotated fig. 3 below), and wherein said dressings contact the wound (Para [076] “In one embodiment primary surface is a surface of a LLMC or LLEF system that comes into direct contact with an area to be treated such as skin surface or a wound.”), but does not explicitly teach a method with at least two dressings, said method comprising a 
    PNG
    media_image1.png
    207
    543
    media_image1.png
    Greyscale
layer expands away from a treatment area.

However, Check discloses a similar method of wound dressing with at least two dressings (Para [0048] “The front portion 312 and the rear portion 314 can be configured in a variety of ways to enable a reversible or non-reversible coupling between two or more bandages”), said method comprising a sequential, interlocking application of at least two dressings, wherein said dressings comprise interlocking complimentary ends (Para [0048] “In one embodiment, the front portion 312 and rear portion 312 can be configured to form an interlocking mechanism with another bandage having corresponding mating front and rear portions 312 and 314. For example, as shown in FIG. 3a, a first bandage 300 has at the front portion 312 and rear portion 314 connecting ridge-like structures 323 that enable reversibly connecting two or more bandages 300 in an end-to-end fashion by providing male and female-type structures to enable a reversible connection”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Skiba to further 
Furthermore, extending the biocompatible electrodes to the perimeter of the dressing would have been an obvious modification to try given the Skiba reference because there are a finite number of locations the electrodes can be placed within the dressing and a clinical need for covering the entire wound area with electrodes. One of these locations includes at and abutting the perimeter for the purpose of extending the wound treatment area to the edge of the wound. 
Moreover, in a wound treatment system, Jaeb discloses when, upon exposure to a liquid, said absorbent layer expands away from a treatment area (Fig. 12 and Para [0106] “the elastic portion 1110 may expand to a plurality of positions, from an unexpanded position shown by the solid line to an expanded position 1110a shown by the broken line. As the reduced pressure dressing with which the drape 1125 is used fills with liquid, the elastic portion 1110 moves to the expanded position 1110a”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of dressing a wound of Skiba in view of Schoenenberger and Check to further include that when, upon exposure to liquid, said absorbent layer expands away from the treatment area as disclosed by Jaeb because doing so would advantageously allow for additional room in the dressing for the storage of liquid from the tissue site (Jaeb Para [0106]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792